Title: Thomas Jefferson to Benjamin Smith Barton, 6 October 1810
From: Jefferson, Thomas
To: Barton, Benjamin Smith


          
            Dear Sir
            Monticello Oct. 6. 10.
          
           I lately recieved a letter from Professor Vater of Konigsberg inclosing the packet now forwarded to you, with a similar one for myself.  they came thro’ the channel of Professor Adelung & mr Harris our Consul at St Petersburg. not understanding a word of English German the book is lost on me, tho’ Vater explains it’s general object, and would, I find, be much gratified by having it translated here. my canton furnishes no means for this. perhaps you can have it done in Philadelphia.
            When we had the pleasure of possessing you here, you expressed a wish to have some of the Ricara snap beans, and of the Columbian Salsafia brought from the Western side of the Continent by Govr Lewis. I now inclose you some seeds of each. the Ricara bean is one of the most excellent we have had. I have cultivated them plentifully for the table two years. I have found one kind only superior to them. but being very sensibly so, I shall abandon the Ricaras. I have not yet raised enough of the Salsafia to judge of it. Govr Lewis did not think it as delicate as the kind we possess.—his family cherish his memory with all the fondness his singularly valuable qualities merited. to them he was ever most affectionate and devoted. they are very anxious, when his work shall have been published, & the MSS. of course no longer necessary for that, to recieve them back to be preserved in the family as a kind of relick. it is one of the most worthy families in our state, and one which it is a singular pleasure to me to gratify & serve, especially in whatever relates to my late friend the governor. if you can be instrumental towards having the Manuscripts preserved & returned to the family, I shall feel it as a very particular obligation.Accept the assurances of my constant esteem & respect.
          
            Th:
            Jefferson
        